COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                 ORDER   ON MOTION FOR REHEARING OR REHEARING EN BANC

Appellate case name:     In the Interest of I.V.H., a Child

Appellate case number:   01-19-00281-CV

Trial court case number: 17-DCV-245784

Trial court:             328th District Court of Fort Bend County



        The panel and the rest of the en banc Court having voted unanimously, Appellants’ motion
for rehearing and for rehearing en banc is denied.



Justice’s signature: ___/s/ Justice Gordon Goodman____
                     Justice Goodman, acting for the Court


Before: Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman, Landau, Hightower,
and Countiss. Panel consists of Justices Lloyd, Goodman, and Landau.


Date: January 28, 2020